William Oliver, herein designated as plaintiff, in September, 1946, after testifying in a so-called one-man grand jury proceedings conducted by Honorable George B. Hartrick, one of the Oakland county circuit judges, was committed under a 60-day sentence for contempt of court. On plaintiff's petition we issued writs of habeas corpus and certiorari, that we might review and test the validity of his commitment. Pending the appeal he was released on giving bond. The case has been submitted to this Court, and Chief Justice CARR has written for affirmance of the sentence imposed. For reasons hereinafter noted, I am unable to concur in that result.
The proceedings incident to the hearing before the grand juror, including questions propounded to and answers made by plaintiff, adequately appear *Page 16 
in the opinion of the Chief Justice, and therefore are not herein repeated. From that opinion, and also from the record, it clearly appears that the asserted justification for finding plaintiff guilty of contempt was, as stated by the Chief Justice, "that false and evasive answers had been given by Oliver in answer to questions." Hence the scope of our review is this: Is there any competent evidence in the record in support of the finding below that when plaintiff was testifying he gave answers which were (1) evasive or (2) false?
As noted above, the testimony quoted in my Brother's opinion discloses all there is in the record bearing upon the issue as to whether any of plaintiff's answers were evasive. A careful reading of that testimony fails to disclose a single evasive answer, especially when read in connection with the whole of the quoted testimony. Instead each answer was courteous and responsive. It is true that plaintiff was not able to give positive and definite answers to some of the questions. But that circumstance must be viewed in the light of the subject matter of the examination. So far as it was relevant or material, the examination pertained to plaintiff's conversations with one Mitchell through whom plaintiff had purchased so-called bonds* incident to the operation of various pin ball machines in different localities; and to the reason why plaintiff bought the so-called bonds, also the manner in which plaintiff disposed of the bonds after they had expired by their own terms. It is important to note that the bonds were purchased in September, 1944, but plaintiff's testimony involved herein was not given until two years later, September, 1946. Is it at all strange that when testifying in 1946 plaintiff could not give a verbatim or detailed statement of *Page 17 
quite commonplace conversations which occurred between him and Mitchell in 1944? Again, it was a year after the bonds had expired when plaintiff was interrogated as to what disposition he had made of the then worthless papers. There is no dispute or conflict in the testimony that plaintiff destroyed the bonds or threw them out as waste paper. Can it be said that a witness who is unable to testify definitely as to how he disposed of, for example, an automobile policy that had expired a year previously is thereby shown to be evasive in his testimony or that he is guilty of giving false testimony? If so, many an honest person would hazard being headed for jail whenever summoned as a witness.
So far as appears from the record quoted in my Brother's opinion, plaintiff's testimony as to his reason for purchasing the bonds is true and plausible. Nothing in the record contradicts those answers. The record affords no ground for finding them either false or evasive. Perchance the testimony of this witness was not what the examining grand juror had expected the witness would give, but neither that circumstance nor anything disclosed by this record indicates evasiveness by plaintiff as to conversations with Mitchell or his reasons for purchasing the bonds. Such a record does not justify punishment for contempt.
Likewise as to the charge that plaintiff Oliver gave false testimony and was imprisoned therefore, a diligent review of the record fails to disclose a justification. The return of Judge Hartrick to our writ of certiorari wholly fails to specify any particular answer or answers in plaintiff's testimony that are shown by anything in the record to be false. Instead the return quotes plaintiff's testimony at length, the substance of which is embodied *Page 18 
in the opinion herein of the Chief Justice. The return leaves it to this reviewing Court to guess which of plaintiff's answers were, in the opinion of the circuit judge, false. Such a return is not adequate nor is it fair to the person charged. Both he and we are entitled to be specifically informed of the claimed falsity, so that the issue may be accurately reviewed by this Court and so that plaintiff may purge himself of the contempt, if he finds occasion so to do. At no time has the circuit judge informed plaintiff (or this Court) of the precise portion of plaintiff's testimony that was deemed to be false. Instead at the close of plaintiff's examination the judge merely announced: "Because the story (plaintiff's testimony) doesn't, if you want it put in language you understand, doesn't jell. * * * I don't think any one person who reads your testimony, reads this record, could believe this story." The character of the return in the instant case quite clearly discloses a lack of justification for punishment of plaintiff on the ground that he gave false testimony.
In a case of this character the record is fatally defective as to the charge of falsifying, unless it contains other facts or circumstances which reveal falsity or unless the testimony of the witness intrinsically discloses falsity. It is not sufficient that a judge may have knowledge dehors the record which might justify the conclusion that the witness gave false testimony. That is the fatal defect in the instant record as to this phase of the case. On the record before us there is no justification for concluding that plaintiff's answers or any of them were false as against the opposite conclusion — i.e., that his answers were true. Hence the circuit judge's conclusion as to falsity is without justification in this record, and plaintiff should not have *Page 19 
been committed for contempt on the ground of assumed falsification. If the circuit judge had a suspicion that plaintiff was testifying falsely, he might well have done as the court did in State v. Meese, 200 Wis. 454, 463 (225 N.W. 746,229 N.W. 31), where it is stated:
"The court, however, was suspicious that the witness was not telling the truth, and on his own motion subpoenaed witnesses and ordered production of books and papers to determine the truth or falsity of the defendant's testimony. He found that the defendant did not testify truthfully, and that because thereof he had obstructed justice."
Had the above practice been pursued in the instant case a record might or might not have been made which would have disclosed justification for a contempt commitment. But on the record before us a determination in accord with that of the circuit judge would be based on pure guess or merest conjecture. Such a record does not justify punishment for contempt of court on the grounds asserted in the instant case, in which the record is not at all comparable to that In re Slattery, 310 Mich. 458
(certiorari denied 325 U.S. 876 [65 Sup. Ct. 1553,89 L.Ed. 1993]). The distinction is sufficiently pointed out in the opinion of Mr. Justice BOYLES In re Hartley, 317 Mich. 441.
"On certiorari the Supreme Court reviews questions of law and determines only whether there was evidence of any facts which justify findings of the trial judge." In re Gilliland
(syllabus), 284 Mich. 604.
Contempt proceedings are criminal in their nature rather than civil. Riegler v. Kalamazoo Circuit Judge, 222 Mich. 421, citing Carnahan v. Carnahan, 143 Mich. 390
(114 Am. St. Rep. 660, 8 Ann. Cas. 53). It is said In re D. Levy  Co., 73 C.C.A. 558 (142 Fed. 442): *Page 20 
"We are not unmindful of the general rule that the power to imprison for contempt in such cases should be exercised with great caution, and only upon proof which establishes the facts found beyond a reasonable doubt, or which must, in any event, be clear and convincing."
The Supreme Court of Wisconsin has said:
"The power to punish for contempt is to be used but sparingly. It should not be used arbitrarily, capriciously, or oppressively." State v. Meese, supra 458.
In United States, ex rel. Paleais, v. Moore (C.C.A.), 294 Fed. 852, a headnote reads:
"The power to punish for contempt, being far-reaching and drastic should always be exercised cautiously, and with due regard to constitutional rights."
On the record before us, which does not contain testimony by plaintiff which was evasive or which showed he falsified, our conclusion is that plaintiff was unjustly committed for contempt of court; and for that reason the judgment entered in the circuit court should be vacated and plaintiff's bond released.
BUTZEL, BOYLES, and REID, JJ., concurred with NORTH, J.
* For copy of bond, see In re Hartley, 317 Mich. 441. *Page 21